
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 475
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Blumenauer (for
			 himself, Mrs. Bono Mack,
			 Mr. Kind, Mr. Connolly of Virginia,
			 Mr. Wexler,
			 Mrs. Christensen,
			 Mrs. Lummis,
			 Mr. Michaud,
			 Ms. Bordallo,
			 Mr. Thompson of California,
			 Mr. Salazar,
			 Mr. Polis of Colorado,
			 Mr. Cleaver,
			 Ms. McCollum,
			 Mr. Capuano,
			 Ms. Lee of California, and
			 Ms. Matsui) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Trails Day.
	
	
		Whereas more than 200,000 miles of trails provide access
			 to the outdoors for recreation, physical activity, inspiration, education, and
			 exploration of natural and cultural treasures in backcountry, urban, rural, and
			 suburban settings;
		Whereas trails provide invaluable economic, health,
			 environmental, and transportation benefits to the Nation, including family
			 oriented recreational opportunities and economic development opportunities for
			 communities;
		Whereas trails in our Nation are developed and maintained
			 thanks to public-private partnerships, and dedicated volunteers provide
			 hundreds of thousands of hours in labor each year to trails, worth millions of
			 dollars, throughout our communities and public lands nationwide;
		Whereas American Hiking Society founded National Trails
			 Day® in 1993 as a national event held the first Saturday of every June to raise
			 awareness of and appreciation for trails;
		Whereas Whereas National Trails Day is a nationwide day of
			 public events, including hikes, paddle trips, bike and horseback rides, trail
			 work projects, park clean-ups, and outdoor festivals, celebrated in communities
			 and on public lands in all 50 States, the District of Columbia, Puerto Rico,
			 Guam, and the Virgin Islands;
		Whereas according to the Centers for Disease Control and
			 Prevention, 64 percent of the United States population is overweight and 75
			 percent of Americans age 18 and over get too little physical activity;
		Whereas regular physical activity, including walking and
			 bicycling on trails, helps control weight and reduce the risk of
			 life-threatening diseases such as heart disease, diabetes, cancer, and other
			 serious medical conditions;
		Whereas the 17th annual National Trails Day promotes the
			 many benefits of trails and recreational activities;
		Whereas national, State, and local agencies promote,
			 support, and participate in National Trails Day, including the National Park
			 Service, the Forest Service, the Bureau of Land Management, United States Fish
			 and Wildlife Service, and Federal Highway Administration; and
		Whereas in recognition of National Trails Day, volunteers
			 and citizens all across the United States will be celebrating, building,
			 maintaining, enjoying, and discovering our nation’s outstanding trails: Now,
			 therefore, be it
		
	
		that the House of Representatives—
			(1)recognizes that
			 the important contributions of trail volunteers and organizations have created
			 an outstanding network of trails across the country;
			(2)recognizes that
			 trails and trail use improves the quality of our lives and our physical and
			 mental health and well-being;
			(3)supports the goals and ideals of National
			 Trails Day;
			(4)encourages the people of the United States
			 to observe National Trails Day with appropriate recognition, ceremonies,
			 activities, and programs to demonstrate the importance of trails to our
			 communities and everyday lives; and
			(5)recognizes and applauds national, State,
			 and community agencies and organizations for their work in promoting awareness
			 about trails and National Trails Day.
			
